DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 41-42, 57 & 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Li (CN105609612) as cited in IDS.
Regarding claim 38, Li et al discloses A flip-chip of light emitting diode(fig 1a-3), comprising: at least one reflective layer(170) (pp. 5, para4 , line 11); at least one N-type electrode (140b) (pp 5, para 3, line 4; pp 6 para 3 lines 4-6); at least one P-type electrode (140a) (pp. 5, para 3 line 5; pp6 para 3 lines 4-6) ; at least one distributed Bragg reflector(442)( pp. 8 para 2 line 1); and a light emitting unit (10), wherein the light emitting unit (10)comprises a substrate(12), an N-type layer(110), an active layer (120), and a P-type layer(130) pp 5, para, 3 lines 1-10), wherein the substrate (12), the N-type layer(110), the active layer(120), and the P-type(130) are sequentially stacked( pp 5, para, 3 lines 1-10), and that the light emitting unit  (10)has at least one N-type layer (110)exposed portion, wherein the at least one N-type layer(110) exposed portion is extended from an outer side surface of the P-type layer (130)to the N-type layer (110)via the active layer (120), wherein the at least one reflective layer(170) is formed on the P-type layer(130), wherein the at least one distributed Bragg reflector (442)is integrally bonded to the N-type layer(410) fig.3, the active layer(420), the P-type layer(430)( pp. 8 para 4, 1-5), and the at least one reflective layer(170), wherein the at least one N-type electrode(140b/490) is electrically connected with the N-type layer (110/410)and the at least one P-type electrode(140a/480) is electrically connected with the P-type layer(130/430) (pp. 8 para 3)(fig. 1a-3) and at least one anti-diffusion layer(174), which is formed on the outer side surface of the P-type layer(130), wherein the at least one anti- diffusion layer (174)covers at least a portion of the at least one reflective layer(170), and the at least one distributed Bragg reflector(442) is integrally combined with the at least one anti-diffusion layer(174) (pp. 7 para 2 lines 1-8; fig. 2/fig. 3),  wherein the at least one anti-diffusion layer (174) is electrically connected with the P-type layer(130), and the at least one P-type layer(180), and the at least one P-Preliminary Amendment (cont'd)3 type electrode(140a) is electrically connected with the P-type layer (130)in such a manner that the at least one P-type electrode (140a)is electrically connected with the at least one anti-diffusion layer(174) fig. 2. The recitation “epitaxial” as in “epitaxial unit” is a recitation describing how the unit is made and is being treated as a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Regarding claim 41, Li et al discloses further comprising at least one N current spreading layer(160), which is electrically connected with the N-type layer (110)in such
a manner that the at least one N current spreading layer (160) is remained on N-type layer(110) exposed portion, wherein the at least one N-type electrode(140b) is electrically connected with the N-type layer(110) in such a manner that the at least one N-type electrode (140b)is electrically connected with the at least one N current spreading layer (160), wherein the at least one distributed Bragg reflector (442)is integrally combined with the at least one N current spreading layer(160) (fig. 3).
Regarding claim 42, Li et al discloses wherein the at least one distributed Bragg reflector (442)has one or more N-type layer channels and one or more P-type layer channels(fig. 3), wherein the at least one N current spreading layer(160) is formed corresponding to the one or more N-type layer channels(fig. 1a/fig. 3), wherein the at least one N-type electrode(140b)  is formed on the at least one distributed Bragg reflector(442) fig. 3, and the at least one N-type electrode(140b) is extended to the at least one N current spreading layer(160) via the one or more N-type layer channels(fig. 1a/fig. 3), wherein the at least one anti-diffusion layer(174) is formed corresponding to the one or more P-type layer channels(fig. 1a), wherein the at least one P-type electrode (140a) is formed on the at least one distributed Bragg reflector(442) fig. 3, and the at least one P-type electrode (140b)is extended to the at least one anti-diffusion layer (174)via the one or more P-type layer channels(fig. 1/fig.).

Regarding claim 57, Li et al discloses  an illuminating method of a flip-chip of light emitting diode, comprising the steps of: (A) applying operating voltage to an N-type electrode(140b) and a P-type electrode (140a)of the flip-chip to cause an active layer (120)of the flip-chip to generate light(pp. para lines 405 ; pp 6 para 3 lines 4-6; pp 7, para 3, lines 1-14) ; (B) allowing light (L1,L2,L3)generated by the active layer(120) toward a substrate (12)of the flip-chip to emit to the outside of the flip-chip after passing through the substrate(12) (pp 7, para 3, lines 1-14)  ; (C) reflecting light from the active layer (120)toward a P-type layer(130) of the flip-chip by the at least one reflective layer(170 or 444), such that the reflected light passes through the substrate(12) to radiate towards the outside of the flip-chip(pp 7, para 3, lines 1-14; pp 8 para 3/para4); and (D) reflecting light from the active layer (120)toward the P-type layer (130/430)by the at least one distributed Bragg reflector(442), such that the reflected light passes through the substrate(12) to radiate towards the outside of the flip-chip(fig. 3) . wherein an anti-diffusion layer (174) is formed on an outer side surface of the P-type layer(130), wherein the at least one reflective layer(170) is covered by the at least one anti-diffusion layer(174), and the at least one anti-diffusion layer(174) is electrically connected with the P-type layer(130), such that the at least one P-type electrode(140a) is electrically connected with the P-type layer(130) in such a manner that the at least one P-type electrode (140a)is electrically connected with the at least one anti-diffusion layer(174).
Regarding claim 58, Li et al discloses  wherein the at least one reflective layer (444)covers a partial area of an outer side of the P-type layer(430), wherein the at least one distributed Bragg reflector (442)covers another partial area of an outer side of the P-type layer(430), thereby in the step (C) and the step (D), both the at least one reflective layer (444)and the at least one distributed Bragg reflector (442)are capable of reflecting light generated by the active layer(420/120) toward the P-type layer(430)( pp 8 para 3 &  para 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN105609612).
Regarding claim 48, Li et al discloses  (fig .1a-3)A manufacturing method for a flip-chip of light emitting diode, comprising: (a) forming at least one reflective layer (170) on an outer side surface of a P-type layer (130)of an light emitting  unit(10) (pp 5 para 4 line 11; pp 5 , para 3 lines 1-10); (b) covering an area of the outer side surface of the P-type layer (130/430)that is not covered  by the at least one reflective layer by at least one distributed Bragg reflector(442); and (c) electrically connecting a P-type electrode (140a)to the P-type layer(130), and electrically connecting an N-type electrode(140b) to an N-type layer(110) of the light emitting  unit(10) to produce the flip- chip, wherein the manufacturing method further comprises forming an anti-diffusion layer (174)on the outer side surface of the P-type layer(130), wherein the at least one reflective layer(170) is covered by the at least one anti-diffusion layer(174) (pp. 7 para 2 lines 1-8; fig. 2/fig. 3), and the at least one anti-diffusion layer (174)is electrically connected with the P-type layer(130), such that in the step (c), the at least one P-type electrode (140a)is electrically connected with the P-type layer (130)in such a manner that the at least one P-type electrode(140a) is electrically connected with the at least one anti-diffusion layer(174). 
 Li et al fails to disclose that the unit is epitaxial. However, in the background of the invention, Li et al discloses light emitting devices formed by epitaxy (pp. 2, para 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preferred embodiment of Li et al to provide process efficiency.

Allowable Subject Matter
Claims 43-47 & 50-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. Applicant submits that cited reference does not anticipate, teach or suggest the following features: Claim 1 recites  that at least one anti-diffusion layer formed on the outer side surface of the P-type layer, wherein the at least one anti-diffusion layer covers at least a portion of the at least one reflective layer, and the at least one distributed Bragg reflector is integrally combined with the at least one anti-diffusion layer; wherein the at least one anti-diffusion layer is electrically connected with the P-type layer, and the at least one P-type electrode is electrically connected with the P-type layer in such a manner that the at least one P-type electrode is electrically connected with the at least one anti-diffusion layer.” Applicant submits that cited reference does not anticipate, teach or suggest such features.
Examiner notes that there is no claim 1.  Examiner further notes  that Li et al discloses the anti-diffusion layer  (174) top outer side surface of the p-type layer (130) as shown in fig. 2; one anti-diffusion layer (174) covers at least a portion of the at least one reflective layer(130) as shown in fig. 2,  and the at least one distributed Bragg reflector (442) is integrally combined with the at least one anti-diffusion layer(174) (Examiner notes since the Bragg reflector(442 or 210 ) and anti-diffusion are bonded together they are made integral) (as shown in fig. 2 and fig. 3); wherein the at least one anti-diffusion layer (174)is electrically connected with the P-type layer(130), and the at least one P-type electrode(140a) is electrically connected with the P-type layer(130) in such a manner that the at least one P-type electrode (130)is electrically connected with the at least one anti-diffusion layer(174). Examiner notes since the anti-diffusion layer (174) is electrically connected with P-type layer and P-type electrode (130) since lines 23-25 pp 5 and  lines 25-34 of pp. 6 disclose that layers 174(titanium) , 180 (tungsten), and 140a(gold) are all metal and would be electrically connected to p-type layer 130.  Therefore , the rejection is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813